Oliver, Chief Judge:
This appeal for reappraisement relates to certain items of jewelry exported from Japan and entered at the port of New York.
*616Stipulated facts, upon which, the case is before me, establish that the proper basis for appraisement of the merchandise in question is export, value, as defined in section 402(d) of the Tariff Act of 1930, and that such statutory value therefor is the appraised unit values, less the items covering f.o.b. charges for inland freight, insurance premium, storage,:hauling.and lighterage, and petties, as set forth on the invoice, and I so hold.
Judgment will be rendered accordingly. .